DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-15 are pending in the instant invention.  According to the Amendments to the Claims, filed November 8, 2019, claims 3-8, 10-12 and 15 were amended.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/GB2018/051256, filed May 10, 2018, which claims priority under 35 U.S.C. § 119(a-d) to GB 1707499.8, filed May 10, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in  the reply filed on December 30, 2020, is acknowledged: a) Group I - claims 1-6 and 10-12; and b) 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethyl-nicotinonitrile of Formula (I) - p. 58, Example 1, shown to the right below, and hereafter referred to as 6-((3aS,4S,6aR)-5-(2-fluoro-4-methoxybenzoyl)-4-methyl-hexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile.  Claims 1-6 and 10-12 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
Requirement for Restriction / Election of Species, mailed on October 30, 2020.  Likewise, there would be a serious burden on the examiner if restriction was not required because the inventions have acquired a separate status in the art due to their divergent subject matter and would require a different field of search.
	Next, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Then, the inventor or joint inventor should further note that claim 1 is directed to allowable 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethyl-nicotinonitrile of the Formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 8 and 9, directed to a method of treating a disease, disorder or condition mediated by orexin receptor activity, which comprises administering… 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methyl-hexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I); and (ii) claims 13-15, directed to a method of producing 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methyl-hexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Moreover, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on October 30, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is 
	Also the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Thus, a first Office action and prosecution on the merits of claims 1-15 is contained within.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).

(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) bold-type, underline, and/or upper case formatting; and b) section headings (b-i), where applicable.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methyl-hexa-hydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitriles of the Formula (I).
	The following title is suggested: 6-(5-(2-FLUORO-4-METHOXYBENZOYL)-4-METHYLHEXAHYDROPYRROLO[3,4-C]PYRROL-2(1H)-YL)-2,4-DIMETHYLNICOTINONITRILE AS AN OREXIN RECEPTOR ANTAGONIST.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of Formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a stereoisomer thereof, wherein the stereoisomer is of Formula (I):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (I) or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (I),
or a pharmaceutically acceptable salt or tautomer thereof.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a stereoisomer thereof, wherein the stereoisomer is of Formula (I)(a):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(I)(a)
or a pharmaceutically acceptable salt or tautomer thereof.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation(s):
6.	A method for inhibiting orexin receptor activity in a subject, comprising administering to the subject in need thereof an effective amount of a compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

8.	The method according to claim 6, wherein the subject has a disease, disorder, or condition mediated by orexin receptor activity selected from the group consisting of a disorder of the sleep-wake cycle, a metabolic disorder, and a neurological disorder.

8a.	The method according to claim 8, wherein the disorder of the sleep-wake cycle, the metabolic disorder, or the neurological disorder is selected from the group consisting of a feeding disorder, a drinking disorder, an arousal disorder, a stress disorder, an addiction disorder, and a reproduction disorder.

8b.	The method according to claim 8a, wherein the addiction disorder is drug addiction.

9.	The method according to claim 8, wherein the subject is a human.

10.	The method according to claim 8, wherein the disease, disorder, or condition mediated by orexin receptor activity is selected from the group consisting of a metabolic disorder and a neurological disorder.

11.	The method according to claim 6, wherein the disease, disorder, or condition mediated by orexin receptor activity is selected from the group consisting of acute heart failure, an addiction, alcoholism, Alzheimer’s disease, angina, dementia, depression, diarrhea, a disorder of the sleep-wake cycle, gallstones, gastroesophageal reflux, Huntington’s disease, hyperlipidemia, hypertension, infertility, insulin resistance, irritable bowel syndrome, a mania, obesity, osteoarthritis, a pain syndrome, a panic disorder, Parkinson’s disease, schizophrenia, a stress disorder, Tourette’s syndrome, type II diabetes, an ulcer, and varicose veins.

11a.	The method according to claim 11, wherein the disorder of the sleep-wake cycle is selected from the group consisting of disturbed sleep, insomnia, jet-lag, restless legs syndrome, sleep apnea, sleep-wake transition disorder, and a sleep disorder secondary to a neurological disorder.

11b.	The method according to claim 11, wherein the disorder of the depression is manic depression.

11c.	The method according to claim 11, wherein the pain syndrome is selected from the group consisting of angina pectoris, back pain, joint pain, and neuropathic pain.

11d.	The method according to claim 11, wherein the disorder of the panic disorder or stress disorder is selected from the group consisting of an arrhythmia, anxiety, breathlessness, catatonia, delirium, excessive weight gain, fibromyalgia, and tachycardia.

12.	The method according to claim 6, wherein the disease, disorder, or condition mediated by orexin receptor activity is a disorder of the sleep-wake cycle.

12a.	The method according to claim 12, wherein the disorder of the sleep-wake cycle is selected from the group consisting of insomnia and sleep-wake transition disorder.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for producing a compound of Formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)
or a stereoisomer thereof,
wherein the process comprises:


reacting a compound of Formula (V):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(V)
or a stereoisomer thereof,

with a compound of Formula (XVI):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(XVI)
wherein:
	LG is Cl, Br, OS(O)2CH3, or OS(O)2-Ph-CH3;

to produce the compound of Formula (I) above, or a stereoisomer thereof.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The process according to claim 13, wherein:

(a)	the stereoisomer of the compound of Formula (V) is:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (V) or 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (V); and

(b)	the stereoisomer of the compound of Formula (I) is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (I) or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (I),

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The process according to claim 13, wherein the process comprises:

reacting a compound of Formula (V)(a):

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(V)(a)

with a compound of Formula (XVI):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(XVI)
wherein:
	LG is Cl, Br, OS(O)2CH3, or OS(O)2-Ph-CH3;

to produce the compound of Formula (I)(a):

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (I)(a).

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101

	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


use, without setting forth any steps involved in the process, results in an improper definition of a process.
	The inventor or joint inventor should note that claim 7 recites the limitation, Use of a compound according to claim 1, in the manufacture of a medicament for treating a disease, disorder or condition mediated by orexin receptor activity, in lines 1-2 of the claim.
	Moreover, the inventor or joint inventor should further note that [A] use is not a proper process claim under 35 U.S.C. § 101.  {See Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967); and Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966)}.
	The examiner suggests cancelling the claim, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Scope of Enablement - Solvates and hydrates of 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methyl-hexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitriles of the Formula (I)

	Claims 1 and 3 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), does not reasonably provide enablement for solvates and/or hydrates of 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]-pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Solvates and/or hydrates of 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethyl-solvates and/or hydrates of 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I).
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethyl-nicotinonitrile of the Formula (I), shown to the right below, as well as the myriad of potential solvates and/or hydrates formulated from 6-(5-(2-fluoro-4-methoxy-benzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), shown to the right, respectively;

(b)	Nature of the invention - the nature of the invention is evaluation of 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]-pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), shown to the right above, or solvates and/or hydrates thereof, and the pharmacokinetic behavior of these substances as orexin receptor antagonists;


State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 18/206956 provides a synthesis of 6-(5-(2-fluoro-4-methoxy-benzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I) {Sheppard, et al. WO 18/206956, 2018};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s solvates and/or hydrates of 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of pages 7-31 of the instant specification, and Sheppard, et al. in WO 18/206956, whether the instantly recited solvates and/or hydrates of 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), are enabled.  Moreover, the following excerpt is taken from Vippagunta, et al., with respect to the synthesis of solvates and/or hydrates of 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo-[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I) {Vippagunta, et al.  Advanced Drug Delivery Reviews, 48, 2001, 18}:

		Predicting the formation of solvates or hydrates of a compound and the number of molecules of water or solvent incorporated into the crystal lattice of a compound is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds.  Certain molecular shapes and features favor the formation of crystals without solvent; these compounds tend to be stabilized by efficient packing of molecules in the crystal lattice, whereas other crystal forms are more stable in the presence of water and/or solvents.  There may be too many possibilities so that no computer programs are currently available for predicting the crystal structures of hydrates and solvates.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using solvates and/or hydrates of 6-(5-(2-fluoro-4-methoxy-benzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I);

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methyl-hexahydro-pyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I); however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited solvates and/or hydrates of 6-(5-(2-fluoro-4-methoxy-benzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethyl-nicotinonitrile of the Formula (I).  The specification lacks working examples of solvates and/or hydrates of 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]-pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I).
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a solvate and/or hydrate of a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited solvates and/or hydrates of 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydro--pyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I).  Thus, it is unclear, based on the guidance provided by the specification, whether a solvate and/or hydrate of 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), such as 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile dihydrate, shown to the left above, is either synthetically feasible or possesses utility as an orexin receptor antagonist.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using solvates and/or hydrates of 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), is clearly justified.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

Enablement - Method of treating a disease, disorder, or condition mediated by orexin receptor activity, which comprises administering… 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexa-hydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I)

	Claims 8 and 9 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a method of treating a disease, disorder, or condition mediated by orexin receptor activity, which comprises administering… 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), which was not described in the specification in 
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a method of treating a disease, disorder, or condition mediated by orexin receptor activity, which comprises administering… 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method of treating a disease, disorder, or condition mediated by orexin receptor activity, which comprises administering… 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), shown to the right above;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the disorders of the sleep-wake cycle, metabolic disorders, neurological disorders, and other disorders {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 18/206956 illustrates the synthesis of 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), and/or methods of use thereof {Sheppard, et al. WO 18/206956, 2018};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method of treating a disease, disorder, or condition mediated by orexin receptor activity, which comprises administering… 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method of treating a disease, disorder, or condition mediated by orexin receptor activity, which comprises administering… 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I);

Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method of treating a disease, disorder, or condition mediated by orexin receptor activity, which comprises administering… 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydro-pyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I).
			Similarly, according to the specification, 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I) is capable of treating a variety of diseases, disorders, or conditions mediated by orexin receptor activity, including, but not limited to, disorders of the sleep-wake cycle, metabolic disorders, neurological disorders, and other disorders; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any diseases, disorders, or conditions mediated by orexin receptor activity, including, but not limited to, disorders of the sleep-wake cycle, metabolic disorders, neurological disorders, and other disorders.  There is insufficient disclosure to reasonably conclude that the method of treating a disease, disorder, or condition mediated by orexin receptor activity, which comprises administering… 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), as recited, would contribute to treatment of any diseases, disorders, or conditions mediated by orexin receptor activity, including, but not limited to, disorders of the sleep-wake cycle, metabolic disorders, neurological disorders, and other disorders.  Furthermore, the combination of the instant specification and Sheppard, et al. in WO 18/206956, lacks adequate credible evidence to support the assertion that a method of treating a disease, disorder, or condition mediated by orexin receptor activity, which comprises administering… 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), as recited, would contribute to the prophylaxis of any diseases, disorders, or conditions mediated by orexin receptor activity, including, but not limited to, disorders of the sleep-wake cycle, metabolic disorders, neurological disorders, and other disorders, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claims.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.

(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), such as 6-(5-(2-fluoro-4-methoxybenzoyl)-4-
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
methylhexahydropyrrolo-[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile, shown to the left below, possesses utility as a therapeutic agent, useful in a method of treating a disease, disorder, or condition mediated by orexin receptor activity, which comprises administering… 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I).  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro method of treating a disease, disorder, or condition mediated by orexin receptor activity, which comprises administering… 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), wherein the disease, disorder, or condition mediated by orexin receptor activity, includes, but is not limited to, a disorder of the sleep-wake cycle, a metabolic disorder, and a neurological disorder, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of 
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method of treating a disease, disorder, or condition mediated by orexin receptor activity, which comprises administering… 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), is clearly justified.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1 and 3 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the limitation, A compound of Formula (I):… or a… geometrical isomer thereof, in lines 1-5 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I).  According to claim 1, the Examiner asserts that 6-(5-(2-fluoro-4-methoxy-benzoyl)-4-methyl-hexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I) fails to exist as a stable geometrical isomer.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 7 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 7 recites the limitation, Use of a compound according to claim 1, in the manufacture of a medicament for treating a disease, disorder or condition mediated by orexin receptor activity, in lines 1-2 of the claim.
	Similarly, the inventor or joint inventor should further note that since the claim fails to set forth any steps involved in the process, it is unclear what process the inventor or joint inventor is intending to encompass.
	Moreover, the inventor or joint inventor should further note that a claim is indefinite where it merely recites a use without any active, positive steps delimiting how the recited use is actually practiced.  See Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
	The examiner suggests cancelling the claim, to overcome this rejection.

	Claims 8 and 9 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 8 is a reach-through claim.  The claim attempts to obtain protection for subject matter that is prophetic and/or has yet to be invented.  Similarly, the metes and bounds of the treatable diseases, disorders, or conditions mediated by orexin receptor activity are not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 36, uses open language, such as such as and for example, to define treatable diseases, disorders, or conditions mediated by orexin receptor activity as disorders of the sleep-wake cycle, metabolic disorders, neurological disorders, and other disorders (e.g. feeding, drinking, arousal, stress, addiction, especially drug addiction, metabolism and reproduction); however, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments, including, but not limited to, disorders of the sleep-wake cycle, metabolic disorders, neurological disorders, and other disorders (e.g. feeding, drinking, arousal, stress, addiction, especially drug addiction, metabolism and reproduction).  Consequently, the method of treating a disease, disorder, or condition mediated by orexin receptor activity, which comprises administering… 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I) has been rendered indefinite by the use of the reach-through protocol.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 10 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 10 recites the limitation, A compound or composition for use according to claim 6, in line 1 of the claim.  There is insufficient antecedent basis, in claim 6, for this limitation, with respect to 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methyl-hexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I).  According to claim 6, a composition comprising 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methyl-hexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I) is not recited, with respect to 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydro-pyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Likewise, the inventor or joint inventor should further note that claim 10 recites the broad limitations, (1) a disorder of the sleep-wake cycle, a metabolic disorder, a neurological disorder, and other disorders; and (2) addiction, respectively, and the claim also recites (1) feeding, drinking, arousal, stress, addiction, metabolism, and reproduction disorders; and (2) drug addiction, respectively, which are the narrower statements of the limitations.
	Next, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 11 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 11 recites the limitation, A compound or composition for use according to claim 6, in line 1 of the claim.  There is insufficient antecedent basis, in claim 6, for this limitation, with respect to 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methyl-hexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I).  According to claim 6, a composition comprising 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydro-pyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I) is not recited, with respect to 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Likewise, the inventor or joint inventor should further note that claim 11 recites the broad limitations, (1) a disorder of the sleep-wake cycle; (2) depression; (3) pain syndrome; and (4) panic disorder and/or stress disorder, respectively, and the claim also recites (1) disturbed sleep, insomnia, jet-lag, restless legs syndrome, sleep apnea, sleep-wake transition disorder, and a sleep disorder secondary to a neurological disorder; (2) manic depression; (3) angina pectoris, back pain, joint pain, and neuropathic pain; and (4) an arrhythmia, anxiety, breathlessness, catatonia, delirium, excessive weight gain, fibromyalgia, and tachycardia, respectively, which are the 

	Next, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 12 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 12 recites the limitation, A compound or composition for use according to claim 6, in line 1 of the claim.  There is insufficient antecedent basis, in claim 6, for this limitation, with respect to 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methyl-hexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I).  According to claim 6, a composition comprising 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydro-pyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I) is not recited, with respect to 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I).

	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.
	Similarly, the inventor or joint inventor should further note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Likewise, the inventor or joint inventor should further note that claim 12 recites the broad limitation, a disorder of the sleep-wake cycle, and the claim also recites insomnia and sleep-wake transition disorder, respectively, which are the narrower statements of the limitations.
	Next, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claims 13-15 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 13 recites the broad limitation, (1) leaving group; and (2) chloro, bromo, mesylate, and tosylate, respectively, and the claim also recites (1) chloro, bromo, mesylate, and tosylate; and (2) chloro, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 5 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 5 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a compound must result in a further structural limitation in the compound, in order to be further limiting.  In the instant dependent claim, the intent is to use 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), as recited in claim 1, as a medicament.  Consequently, since the intended use of 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydro-pyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), as recited in claim 1, as a medicament, fails to result in a further structural limitation to 6-(5-(2-fluoro-4-methoxy-benzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), as recited in claim 1, and/or fails to include all the limitations of 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claims 6 and 10-12 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 6 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a compound must result in a further structural limitation in the compound, in order to be further limiting.  In the instant dependent claim, the intent is to use 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), as recited in claim 1, for treating a disease, disorder, or condition mediated by orexin receptor activity.  Consequently, since the intended use of 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), as recited in claim 1, for treating a disease, disorder, or condition mediated by orexin receptor activity, fails to result in a further structural limitation to 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethyl-nicotinonitrile of the Formula (I), as recited in claim 1, and/or fails to include all the limitations of 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethyl-nicotinonitrile of the Formula (I), as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim, and any additional dependent claims therefrom, improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claims, (2) amend the dependent claims to place the dependent claims in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claims in independent form, or (4) present a sufficient showing that the dependent claims comply with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624